Citation Nr: 1627956	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  11-21 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a left elbow disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1993.  This case is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In July 2012, the Veteran testified at a personal hearing before a Veterans Law Judge.  A transcript of the hearing is of record.  The law requires that the Veterans Law Judge who presides at a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707  (2015).  In May 2016, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge.  In May 2016, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

In May 2014, the Board reopened the Veteran's claim of entitlement to service connection for a left elbow disability and denied it on the merits.  The Veteran appealed the Board's May 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 memorandum decision, the Court vacated the Board decision to the extent it denied the claim for service connection for a left elbow disability on the merits, and remanded the issue to the Board for additional action.  

The record before the Board consists of the Veteran's paper claims files and electronic records included within Virtual VA and the Veterans Benefits Management System.  


REMAND

Service treatment records show that the Veteran was treated multiple times for left elbow pain.  In January 1998, the Veteran complained of left elbow pain.  An x-ray showed no abnormalities and he had full range of motion of the left elbow.  He was treated with pain relieving medication and given a one week profile.  The Veteran continued to complain of left elbow pain and was referred to physical therapy.  His profile was extended an additional three weeks.  

A March 1988 physical therapy consultation showed that the Veteran had palpable tenderness at the medial and lateral epicondyle.  He was treated with a TENS unit.  In March 1988 the Veteran reported some relief with medication, but no relief with physical therapy.  He had full range of motion of the left elbow with palpable tenderness over the lateral epicondyle.  He was diagnosed with persistent tendonitis and was given a two week profile.  

In April 1988, the Veteran complained that physical therapy was ineffective in treating his left elbow pain.  There was tenderness over the lateral epicondyle.  He was diagnosed with lateral epicondylitis and referred for an orthopedic consultation.  The Veteran presented for the orthopedic consultation and reported intermittent left elbow pain for six months.  He experienced tenderness when lifting, but no swelling or locking.  There was tenderness of the brachialis muscle attachment.  The examiner noted that there was no trauma.  The Veteran was diagnosed with brachial tendonitis of the left elbow.  His medication was increased and his profile was extended another 3 weeks. 

In May 1988, the Veteran's left elbow showed slow improvement, but he continued to experience mild diffuse tenderness over the brachialis.  

In July 1988, the Veteran's left elbow pain continued.  There was tenderness over the entire brachialis muscle group.  The assessment was inflammation of the brachialis muscle.  The examiner recommended continuation of physical therapy and a CT scan if there was no improvement in one month.  The Veteran received a profile change where he was ordered not to lift with his left arm for four weeks.  Physical therapy notes showed persistent brachialis muscle pain not improved with medication.  

The Veteran continued with physical therapy in August 1988.  There was minimal brachialis tenderness.  The Veteran reported that he did not feel significant improvement.  The Veteran presented for another orthopedic consultation in August 1988.  The examiner found mild pain to palpation in the lateral brachialis.  The assessment was left brachial tendonitis.  It was recommended that the Veteran continue with physical therapy.  

In September 1988 the Veteran's left elbow pain persisted.  There was no improvement with physical therapy or pain relieving medication.  A bone scan was ordered.  He received another profile change.  

An October 1988 bone scan showed a focal area of increased activity in the proximal left radius.  The scan also showed slightly increased activity in the region of the left olecranon.  An orthopedic treatment record indicated that the bone scan did not show any lesions or anything significant.  The assessment was left arm pain of an unknown etiology.  

A November 1988 service treatment record indicated that the Veteran was on profile since February 1988 due to his left elbow pain.  The examiner diagnosed brachialis tendonitis of the left elbow and extended the Veteran's profile for an additional three months.  

The Veteran denied a history of elbow problems at his May 1993 separation examination.  

The Veteran underwent a VA examination in January 1994 in connection with his December 1993 claim for service connection for a left elbow disability.  The Veteran reported that he developed left elbow pain a couple of weeks ago.  He stated that his left elbow felt weak.  A radiology report indicated a normal left elbow.  

The Veteran submitted medical records from Providence Family Medicine.  The records showed that the Veteran complained of left elbow pain in September 2007.  In September 2008, the left elbow pain became intolerable.  In March 2009, the Veteran stated that his left elbow pain started one year ago.  He reported a left elbow injury and suspected that there may be metal in his elbow.  An x-ray showed no evidence of metal or a foreign body in his left elbow, and was overall normal.  In June 2009, the Veteran was diagnosed with lateral epicondylitis.  The private physician stated that the Veteran's left elbow disability was a repetitive use injury that accumulated over many years of repetitive trauma.  The physician opined that it was at least as likely as not that the Veteran's lateral epicondylitis was related to repetitive use trauma that he suffered during prior employment.  July 2009 treatment records indicated significant tenderness on the lateral epicondyle.  

Treatment records from Elmendorf AFB from July 2010 to December 2010 showed that the Veteran reported left elbow pain since 1987.  The Veteran reported that the left elbow pain worsened over the years.  There were no abnormalities found on the July 2010 x-ray.  Treatment records indicated tenderness to palpation over the medial and lateral epicondyle.  The assessment was medial epicondylitis.  

The Veteran was treated by a private physician from January 2011 to August 2011.  The Veteran stated that he experienced left elbow pain since 1987.  He also stated that he developed medial and lateral elbow pain while working as an engineer assistant overseas.  He stated that the left elbow pain was on and off since service.  The private physician noted that there was no specific injury.  X-rays of the left elbow were normal.  The assessment was left elbow medial and lateral epicondylitis, more consistent with an enthesopathy.  The Veteran was referred to physical therapy.  A May 2011 MRI of the left elbow revealed a small amount of fluid at the medial epicondyle, consistent with medial epicondylitis.  The MRI also revealed non-aggressive cystic-appearing lesions at the radial tuberosity and adjacent radial shaft near the insertion of the biceps tendon, possibly representing a tug lesion or old trauma.  In consideration of the May 2011 MRI, the private physician diagnosed the Veteran with persistent left tennis elbow symptoms.  

In connection with his December 2009 claim, the Veteran underwent a VA examination in January 2012.  The examiner diagnosed chronic medial and lateral epicondylitis, enthesopathy.  The Veteran reported in-service treatment for left elbow epicondylitis and on and off pain ever since.  He also reported weakness and pain with lifting.  The examiner provided a negative nexus opinion supported by the following rationale: 

He has [a]n enthesopathy which is a pathological process at the sites of tendinous, ligamentous or articular capsule attachment to bone and can be inflammatory, degenerative, crystalline or metabolic.  He was treated for [l]eft elbow pain in the service in [January] 1988 to [October] 1988 but after that no service notes on the left elbow.  Separation examination [May 17, 1993] "health is good" the rating exam dated [July 14, 1994] [n]ormal left elbow and no residuals for the left elbow [six] months after separation [from] the service in [October] 1993.  

At the July 2012 Board hearing the Veteran testified that following separation from service his occupational duties involved drafting without any physical activity.  He also stated that in 2006 he started working in construction management, which required increased physical activity.  

As noted above, following the Board's May 2014 decision, the Veteran initiated appeal to the Court relative to the denial of service connection for a left elbow disability.  In a December 2015 memorandum decision, the Court vacated and remanded the issue of service connection for a left elbow disability.  The Court disagreed with the Board's finding that the Veteran was not credible and its reliance on an inadequate VA examination.  Specifically, the Court found that the Board provided an inadequate statement of reasons and bases for finding the Veteran not credible.  The Court found that a remand was required to adequately address the Veteran's lay statements regarding his in-service diagnosis of a repetitive use injury and the physical demands of his post-service employment.  The Court further found that the January 2012 VA examiner entirely ignored that the Veteran received the same diagnosis of epicondylitis during service, wrongly minimized the Veteran's left elbow disability, and erred by relying on the July 1994 x-ray to indicate that the Veteran's left elbow disability was normal at the time of separation.  
When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no evidence that the VA examiner considered the Veteran's lay statements of record in formulating the opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury, but relied on the service treatment records to provide a negative opinion).  In light of the above noted deficiencies, the claim must be remanded in order to afford the Veteran another VA examination. 

Accordingly, the case is REMANDED for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent evidence.  

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of all elbow disabilities present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

The examiner must determine whether there is a 50 percent or better probability that the Veteran's left elbow disability originated during service or is otherwise causally related to service, to include his in-service diagnosis of a repetitive use injury.  In doing so, the examiner must specifically discuss the Veteran's statements that (1) he experienced left elbow symptoms on and off since his in-service diagnosis of a repetitive use injury; (2) for thirteen years after service his occupational duties involved no physical labor; and (3) when he returned to a job with increased physical demands his left elbow increased and he was again diagnosed with a repetitive use injury.  

The examiner must also discuss and consider the following: 

(a) service treatment records and post-service treatment records showing the same diagnosis of epicondylitis;

(b) that the Veteran sought treatment for left elbow pain for a year in service, during such time the diagnosis was repeatedly changed from tendonitis to epicondylitis back to tendonitis; however an affirmative diagnosis was not established;

(c) that the Veteran's profile for his left elbow pain lasted nearly a full year, and then the pain apparently subsided; and  

(d) if the examiner relies on the July 1994 x-ray, the examiner should consider that the Veteran received numerous x-rays, which have never evidenced a current disability.  

3.  The RO or the AMC should undertake any other development it determines to be warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




